
	
		II
		112th CONGRESS
		1st Session
		S. 1628
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2011
			Mr. Akaka (for himself,
			 Mr. Carper, Mr.
			 Cardin, and Mr. Coons)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for improvements in the Federal
		  hiring process, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Hiring Process Improvement Act
			 of 2011.
		2.DefinitionIn this Act, the term
			 agency—
			(1)means an Executive agency as defined under
			 section 105 of title 5, United States Code; and
			(2)shall not include the Government
			 Accountability Office.
			3.Strategic Workforce Plan
			(a)In general
				(1)Development of planNot later than 180 days after the date of
			 enactment of this Act and in every subsequent year, the head of each agency, in
			 consultation with the Office of Personnel Management and the Office of
			 Management and Budget, shall develop a strategic workforce plan as part of the
			 agency performance plan required under section 1115 of title 31, United States
			 Code, to include—
					(A)hiring projections, including occupation
			 and grade level;
					(B)long-term and short-term strategic human
			 capital planning to address critical skills deficiencies;
					(C)recruitment strategies to attract highly
			 qualified candidates from diverse backgrounds;
					(D)streamlining the hiring process to conform
			 with the provisions in this Act; and
					(E)a specific analysis of the contractor
			 workforce, whether the balance between work being performed by the Federal
			 workforce and the contractor workforce should be adjusted, and the capacity of
			 the agency to manage employees who are not Federal employees and are doing the
			 work of the Government.
					(2)Inclusion in performance planSection 1115(a) of title 31, United States
			 Code, is amended—
					(A)in paragraph (5), by striking
			 and after the semicolon;
					(B)in paragraph (6), by striking the period
			 and inserting ; and; and
					(C)by adding at the end the following:
						
							(7)include the strategic workforce plan
				developed under section 3 of the Federal Hiring Process Improvement Act of
				2011.
							.
					(b)Hiring projectionsAgencies shall make hiring projections made
			 under strategic workforce plans available to the public, including on agency
			 Web sites.
			(c)Submission to the Office of Personnel
			 ManagementEach agency
			 strategic workforce plan shall be submitted to the Office of Personnel
			 Management.
			(d)Governmentwide strategic workforce
			 planBased on the agency
			 plans submitted under subsection (a), the Office of Personnel Management
			 shall—
				(1)develop a governmentwide strategic
			 workforce plan updated at least annually to include the contents described
			 under subsection (a)(1) on a governmentwide basis; and
				(2)make such plan available to the President,
			 Congress, and the public.
				4.Federal announcements of vacant
			 positions
			(a)Targeted AnnouncementsIn consultation with the Chief Human
			 Capital Officers Council, the head of each agency shall—
				(1)take steps necessary to identify highly
			 qualified applicant pools with diverse backgrounds before posting announcements
			 of vacant positions;
				(2)seek to develop relationships with targeted
			 and diverse applicant pools to encourage applications for high-quality
			 applicants; and
				(3)post announcements of vacant positions for
			 a reasonable period of time.
				(b)Public notice requirementsThe requirements of subsection (a) shall
			 not supersede public notice requirements.
			(c)Plain writing requirement
				(1)DefinitionIn this subsection, the term plain
			 writing has the meaning given under section 3 of the Plain Writing Act
			 of 2010 (5 U.S.C. 301 note).
				(2)RequirementAll Federal announcements of vacant
			 positions for competitive positions shall be written in plain writing in
			 accordance with the Plain Writing Act of 2010 (5 U.S.C. 301 note).
				(d)Contact InformationAnnouncements of vacant positions shall
			 include contact information for applicants to seek further information.
			5.Application process and notification
			 requirements
			(a)Application processNot later than 180 days after the date of
			 enactment of this Act and in consultation with the Office of Personnel
			 Management and the Office of Management and Budget, the head of each agency
			 shall ensure that processes are implemented to—
				(1)ensure that positions that are on the
			 announcements of vacant positions are open for a reasonable period of time as
			 determined by the head of the agency to allow applicants from diverse
			 backgrounds time to submit an application;
				(2)allow applicants to submit a cover letter,
			 resume, and answers to brief questions, such as questions relating to United
			 States citizenship and veterans status, to complete an initial
			 application;
				(3)not require
			 lengthy writing requirements such as knowledge, skills, and ability essays as
			 part of an initial application;
				(4)allow applicants to submit application
			 materials in a variety of formats, including word processing documents and
			 portable document format;
				(5)not require any applicant to provide a
			 Social Security number or any other personal identifying information
			 unnecessary for the initial review of an applicant for a position;
				(6)not require the submission of additional
			 material in support of an application, such as educational transcript, proof of
			 veterans status, and professional certifications, unless necessary to complete
			 the hiring process;
				(7)provide for a valid, position-related
			 assessment process to help identify the best candidates for the position to be
			 filled and which does not place an unreasonable burden upon applicants;
				(8)ensure that applicants are given a
			 reasonable amount of time after the closing date of the announcement of a
			 vacant position to provide additional necessary information; and
				(9)include the hiring manager in all parts of
			 the hiring process, including—
					(A)targeted recruitment;
					(B)drafting the announcement of the vacant
			 position;
					(C)review of the initial applications;
					(D)interviewing the applicants; and
					(E)the final decisionmaking process.
					(b)Notification requirements
				(1)In generalIn consultation with the Chief Human
			 Capital Officers Council, the head of each agency shall ensure there are
			 mechanisms under which each applicant for a vacant position shall receive
			 timely notification of the status of each application or provide the applicant
			 the ability to check on the status of each application.
				(2)NotificationA timely notification to an applicant under
			 this subsection shall be made upon—
					(A)receipt of an
			 application by the employing agency;
					(B)determination of
			 the qualification of the applicant for the position;
					(C)referral to the
			 selecting official, or when a decision is made not to refer the applicant;
			 and
					(D)selection of an
			 applicant.
					(3)Applicants not
			 selectedThe agency shall notify any applicant who is not offered
			 employment that the applicable position is not open, not later than 10 business
			 days after the date on which—
					(A)the selected
			 candidate has accepted an offer of employment; or
					(B)the announcement
			 of the vacant position has been cancelled.
					6.Agency hiring procedures
			(a)Elimination of
			 the rule of three; multiple selections from one certificate
				(1)In
			 generalChapter 33 of title 5, United States Code, is amended by
			 striking section 3317 and inserting the following:
					
						3317.Competitive
				service; certification and selection using numerical ratings
							(a)CertificationsThe
				Office of Personnel Management, or an agency to which the Office has delegated
				examining authority under section 1104(a)(2), shall certify a sufficient number
				of names from the top of the appropriate register or list of eligibles for an
				appointing authority who has requested a certificate of eligibles to consider
				when filling a position in the competitive service.
							(b)Selections
								(1)In
				generalAn appointing authority shall select for appointment from
				the eligibles available for appointment on the certificate provided under
				subsection (a), unless objection to one or more of the individuals certified is
				made to, and sustained by, the Office of Personnel Management or the relevant
				agency for proper and adequate reason.
								(2)Other
				appointing authoritiesNot later than 240 days after the date of
				issuance of a certificate under subsection (a), other appointing authorities
				may select from that certificate for similar positions in the same occupational
				series and at the same grade level without any additional posting under section
				3327.
								(c)Preference
				eligibles
								(1)Pass
				overs
									(A)In
				generalIf an appointing authority proposes to pass over a
				preference eligible on a certificate in order to select an individual who is
				not a preference eligible, that appointing authority shall submit a statement
				of reasons to the Office of Personnel Management for passing over the
				preference eligible.
									(B)Reasons for
				pass overs
										(i)RecordThe
				Office shall make the reasons submitted by the appointing authority part of the
				record of the preference eligible and may require the submission of more
				detailed information from the appointing authority in support of the passing
				over of the preference eligible.
										(ii)ReviewThe
				Office shall—
											(I)review the
				reasons submitted by the appointing authority; and
											(II)determine the
				sufficiency or insufficiency of the reasons, taking into account any response
				received by the Office from the preference eligible based on the reasons made
				available under or paragraph (3).
											(C)FindingsAfter
				the Office has completed the review under subparagraph (B) of the proposed pass
				over, the Office shall send its findings to the appointing authority and to the
				preference eligible. The appointing authority shall comply with the findings of
				the Office.
									(2)Preference
				eligiblesIn the case of a preference eligible not described
				under paragraph (3)(A), upon the request of that preference eligible (or the
				representative of that preference eligible) the Office of Personnel Management
				shall provide a copy of—
									(A)the reasons for
				the proposed pass over submitted by the appointing authority under paragraph
				(1)(A); and
									(B)the findings of
				the Office under paragraph (1)(C).
									(3)Preference
				eligibles with certain disabilities
									(A)NotificationsIn
				the case of a preference eligible described under section 2108(3)(C) who has a
				compensable service-connected disability of 30 percent or more, the appointing
				authority shall provide notification to the preference eligible of—
										(i)the proposed pass
				over;
										(ii)the reasons for
				the proposed pass over; and
										(iii)the right of
				the preference eligible to respond to those reasons to the Office of Personnel
				Management or the relevant agency not later than 15 days after the date of the
				receipt of the notification.
										(B)Timing of
				notificationsThe appointing authority shall provide notification
				to the preference eligible under subparagraph (A) at the same time the
				appointing authority provides notification to the Office of Personnel
				Management under paragraph (1).
									(C)Demonstration
				of notificationsBefore completing the review under paragraph (1)
				with respect to a preference eligible described under section 2108(3)(C) who
				has a compensable service-connected disability of 30 percent or more, the
				Office shall require a demonstration by the appointing authority that a timely
				notification under subparagraph (A) was sent to the last known address of the
				preference eligible.
									(4)Nondelegation
				of functionsIn the case of a preference eligible described under
				paragraph (3), the functions of the Office of Personnel Management under this
				subsection may not be delegated.
								(d)ReemploymentIf
				the names of preference eligibles are on a reemployment list appropriate for
				the position to be filled, a nominating or appointing authority may appoint
				from a register of eligibles established after examination only an individual
				who qualifies as a preference eligible under section 2108(3) (C) through
				(G).
							(e)RegulationsThe
				Office of Personnel Management shall prescribe regulations to carry out this
				section, including regulations for the establishment of mechanisms, such as
				advanced determination of score, for identifying the eligibles who will be
				considered for
				appointment.
							.
				(2)Competitive
			 service; selection from certificates
					(A)RepealSection
			 3318 of title 5, United States Code, is repealed.
					(B)Technical and
			 conforming amendmentSection 3304(a)(3) of title 5, United States
			 Code, is amended by striking 3318 and inserting
			 3317.
					(3)Competitive
			 service; selection using category ratingSection 3319 of title 5,
			 United States Code, is amended—
					(A)by striking the
			 section heading and inserting the following:
						
							3319.Competitive
				service; selection using category
				rating
							;
					(B)in subsection
			 (c)(2) by striking section 3317(b) or 3318(b) and inserting
			 section 3317(c);
					(C)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
					(D)by inserting
			 after subsection (c) the following:
						
							(d)Not later than
				240 days after the date a certificate under this section is issued, other
				appointing authorities may select from that certificate for similar positions
				in the same occupational series and at the same grade level in accordance with
				subsection (c) without any additional posting under section
				3327.
							.
					(4)Excepted
			 service; government of the District of Columbia;
			 selectionSection 3320 of title 5, United States Code, is amended
			 by striking sections 3308–3318 and inserting sections
			 3308 through 3319.
				(b)Reporting and
			 posting employment opportunities
				(1)Governmentwide
			 list of vacant positionsSection 3330 of title 5, United States
			 Code, is repealed.
				(2)Civil service
			 positions listChapter 33 of title 5, United States Code, is
			 amended by striking section 3327 and inserting the following:
					
						3327.Civil service
				positions list
							(a)DefinitionsIn
				this section—
								(1)the term
				agency—
									(A)means an
				Executive agency as defined under section 105; and
									(B)includes the
				Government Printing Office; and
									(2)the term
				covered position means a position—
									(A)in the
				competitive service (other than a position established for a period not
				exceeding 18 months); or
									(B)a position in the
				Senior Executive Service.
									(b)Vacant covered
				positionsSubject to regulations prescribed under subsection (e),
				each agency shall promptly provide notification to the Office of Personnel
				Management of vacant covered positions in the agency for which the agency seeks
				applications from individuals who are not employees of that agency.
							(c)List
								(1)Establishment
				and maintenanceThe Office of Personnel Management shall
				establish and maintain a comprehensive list of vacant positions within each
				agency for which applications are currently being accepted or will soon be
				accepted.
								(2)Contents and
				availabilityThe list established and maintained under this
				subsection shall—
									(A)include—
										(i)a
				brief description of each position, including the title, expected duration,
				location, and rate of pay of the position;
										(ii)the period
				during which applications will be accepted;
										(iii)application
				procedures, including who may apply, and procedures for obtaining additional
				information;
										(iv)the conditions
				under which applicants may be considered; and
										(v)any other
				information the Office considers appropriate; and
										(B)be made available
				to the public, in such form as the Office requires in regulations prescribed
				under subsection (e).
									(d)Fees
								(1)ChargingThe Office of Personnel Management may
				charge fees to agencies for services provided under this section and for
				related Federal employment information.
								(2)Retaining and
				useThe Office shall retain
				fees collected under this subsection to pay the costs of providing the services
				and information.
								(e)RegulationsThe
				Office of Personnel Management shall prescribe regulations to carry out this
				section.
							.
				(c)Technical and
			 conforming amendmentThe table of sections for chapter 33 of
			 title 5, United States Code, is amended by striking the items relating to
			 sections 3317 through 3330 and inserting the following:
				
					
						3317. Competitive service;
				certification and selection using numerical ratings.
						3318.
				Repealed.
						3319. Competitive service;
				selection using category rating.
						3320. Excepted service;
				government of the District of Columbia; selection.
						3321. Competitive service;
				probationary period.
						3322.
				Repealed.
						3323. Automatic separations;
				reappointment; reemployment of annuitants.
						3324. Appointments to positions
				classified above GS–15.
						3325. Appointments to
				scientific and professional positions.
						3326. Appointments of retired
				members of the armed forces to positions in the Department of
				Defense.
						3327. Civil service positions
				list.
						3328. Selective Service
				registration.
						3329. Appointments of military
				reserve technicians to positions in the competitive service.
						3330.
				Repealed.
					
					.
			7.TrainingNot later than 120 days after the date of
			 enactment of this Act—
			(1)in consultation with the Chief Human
			 Capital Officers Council, the Office of Personnel Management shall develop and
			 notify agencies of a training program for human resources professionals to
			 implement the requirements of this Act; and
			(2)each agency shall develop and submit to the
			 Office of Personnel Management a plan to implement the training program.
			8.Reduction in the length of the hiring
			 process
			(a)Agency plansUnless the Office of Personnel Management
			 certifies an agency already has a plan in effect, the head of each agency shall
			 develop a plan to reduce the length of the hiring process, which shall include
			 an analysis of the current hiring process performed in accordance with
			 standards established by the Office of Personnel Management.
			(b)RequirementsTo the extent practical, each agency shall
			 fill identified vacancies not later than an average of 80 calendar days after
			 the date of identification of the vacancy.
			(c)ReportsEach agency shall submit an annual report
			 to Congress on the average period of time required to fill each position, and
			 whether such positions are cancelled or reopened.
			9.Measures of Federal hiring
			 effectiveness
			(a)In generalEach agency shall measure and collect
			 information on indicators of hiring effectiveness relating to—
				(1)recruiting and hiring, including
			 the—
					(A)ability to reach and recruit highly
			 qualified talent from diverse talent pools;
					(B)use and impact of each hiring authority and
			 flexibility to recruit most qualified applicants, including the use of student
			 internships and scholarship programs as a talent pool for permanent
			 hires;
					(C)use and impact of special hiring
			 authorities and flexibilities to recruit diverse candidates, including veteran,
			 minority, and disabled candidates;
					(D)age, educational level, and source of
			 applicants;
					(E)length of time between the time a position
			 is advertised and the time a first offer of employment is made;
					(F)length of time between the time a first
			 offer of employment for a position is made and the time a new hire starts in
			 that position;
					(G)number of internal and external applicants
			 for Federal positions;
					(H)number of positions filled compared to the
			 specific number in the annual workforce plan of the agency, with specific
			 reference to mission-critical occupations or areas of critical shortage
			 deficiencies; and
					(I)number of offers accepted compared to the
			 number of offers made for permanent positions;
					(2)hiring
			 manager assessment, including—
					(A)manager satisfaction with the quality of
			 the applicants interviewed and new hires;
					(B)manager satisfaction with the match between
			 the skills of newly hired individuals and the needs of the agency;
					(C)manager satisfaction with the hiring
			 process and hiring outcomes;
					(D)any mission-critical deficiency closed by
			 new hires and the connection between mission-critical deficiencies and annual
			 agency performance; and
					(E)manager satisfaction with the length of
			 time to fill a position;
					(3)applicant satisfaction with the hiring
			 process, including—
					(A)the clarity of the announcement of the
			 vacant position;
					(B)the reasons for withdrawal of any
			 application;
					(C)the user-friendliness of the application
			 process;
					(D)communication regarding status of
			 application; and
					(E)the timeliness of hiring decision;
			 and
					(4)new hire
			 assessment, including—
					(A)new hire satisfaction with the hiring
			 process, including—
						(i)the clarity of the announcement of the
			 vacant position;
						(ii)the user-friendliness of the application
			 process;
						(iii)communication regarding status of
			 application; and
						(iv)the timeliness of hiring decision;
						(B)satisfaction with the onboarding
			 experience, including—
						(i)the timeliness of onboarding after the
			 hiring decision;
						(ii)the welcoming and orientation processes;
			 and
						(iii)being provided with timely and useful new
			 employee information and assistance;
						(C)new hire attrition;
					(D)investment in training and development for
			 employees during their first year of employment; and
					(E)other indicators and measures as required
			 by the Office of Personnel Management.
					(b)Reports
				(1)In generalEach agency shall submit on an annual basis
			 and in accordance with regulations prescribed under subsection (c) the
			 information collected under subsection (a) to the Office of Personnel
			 Management.
				(2)Availability of recruiting and hiring
			 informationEach year the
			 Office of Personnel Management shall provide the information submitted under
			 paragraph (1) in a consistent format to allow for a comparison of hiring
			 effectiveness and experience across demographic groups and agencies to—
					(A)Congress before that information is made
			 publicly available; and
					(B)the public on the Web site of the Office
			 not later than 90 days after the submission of the information under paragraph
			 (1).
					(c)RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Director of the Office of Personnel Management shall
			 prescribe regulations directing the methodology, timing, and reporting of the
			 data described in subsection (a).
			10.Regulations
			(a)In generalExcept as provided under section 9(c), not
			 later than 120 days after the date of enactment of this Act, the Director of
			 the Office of Personnel Management shall prescribe regulations as necessary to
			 carry out this Act.
			(b)ConsultationThe Director of the Office of Personnel
			 Management shall consult the Chief Human Capital Officers Council in the
			 development of regulations under this section.
			
